PER CURIAM.
In the above cause an appeal is sought to be taken from a judgment of the circuit court entered on the 7th day of March, 1927, and from. an. order of said court denying defendants’ motion to vacate the judgment and for a new trial. 'Certified copy of the notice of appeal was filed in this court on March 17, 1928, and the original notice of appeal on April 14, 1928. Stipulations for extension of time were filed from time to time; the last stipulation being filed March 29, 1930, extending the time for filing a brief to June 3, 1930. Since that time there has been no further extension of time, and no brief has been filed by appellant.
Therefore, pursuant to rule 5 of this court, the appeal must be deemed abandoned, and the judgment and order appealed from are affirmed.